Case 2:20-cv-04550-VAP-AS Document 8 Filed 05/21/20 Page 1 of 13 Page ID #:61


  1
  2
  3
  4                      UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
  5
  6
       STRIKE 3 HOLDINGS, LLC                     Case No. 2:20−cv−04550−VAP−AS
  7
                       Plaintiff,
  8                                                          STANDING ORDER
             v.
  9
       JOHN DOE
  10
                      Defendant.
  11
  12
  13
  14
  15              READ THIS ORDER CAREFULLY. IT CONTROLS THIS CASE
  16          AND DIFFERS IN SOME RESPECTS FROM THE LOCAL RULES.
  17
  18         This action has been assigned to the calendar of Judge Virginia A. Phillips.
  19
  20         The responsibility for the progress of litigation in the Federal Courts falls not
  21    only upon the attorneys in the action, but upon the Court as well. To secure the
  22    just, speedy, and inexpensive determination of every action, (Fed. R. Civ. P. 1),
  23    all counsel are hereby ordered to become familiar with the Federal Rules of Civil
  24    Procedure and the Local Rules of the Central District of California.
  25    //
  26    //




 Revised on December 22, 2017                    1
Case 2:20-cv-04550-VAP-AS Document 8 Filed 05/21/20 Page 2 of 13 Page ID #:62


  1         The Court further orders as follows:

  2
  3         1.       Service of the Complaint.       The Plaintiff shall serve the Complaint

  4    promptly in accordance with Fed. R. Civ. P. 4 and Local Rule 5-3 and file the

  5    proofs of service pursuant to Local Rule 5-4.

  6
  7         2.       Proposed Orders.     Each party filing or opposing a motion or

  8    seeking the determination of any matter shall serve and file a proposed order which

  9    sets forth the relief or action sought.

  10
  11        3.       Presence of Lead Counsel. All lead trial counsel must attend, in

  12   person, any scheduling and pretrial conferences set by the Court. Failure of

  13   lead trial counsel to appear for those proceedings is a basis for sanctions.

  14
  15        4.       Motions.   Motions shall be filed and set for hearing in accordance

  16   with Local Rule 6-1. Motions will be heard on Mondays commencing at 2:00 p.m.

  17   If Monday is a national holiday, this Court does not hear motions on the succeeding

  18   Tuesday. Any motion noticed for a holiday shall automatically be set to the next

  19   Monday without further notice to the parties. Memoranda of Points and Authorities

  20   in support of or in opposition to motions shall not exceed 25 pages. Replies shall

  21   not exceed 12 pages. Only in rare instances, and for good cause shown, will the

  22   Court agree to extend these page limitations. When citing to legal databases, coun-

  23   sel should cite to Westlaw rather than Lexis. If Lexis, or some other legal database,

  24   is the only database that contains a cited opinion, counsel citing to that opinion must

  25   submit a copy of it (or the relevant portions if lengthy) along with the motion or

  26   opposition.




 Revised on December 22, 2017                    2
Case 2:20-cv-04550-VAP-AS Document 8 Filed 05/21/20 Page 3 of 13 Page ID #:63


  1         If documentary evidence in support of or in opposition to a motion exceeds

  2    50 pages, the evidence shall be separately bound, tabbed, and include an index. If

  3    such evidence exceeds 200 pages, the evidence shall be placed in a Slant D-Ring

  4    binder, include an index, and each item of evidence shall be separated by a tab

  5    divider on the right side.

  6
  7         Unless clearly justified under the circumstances of the case, "motions to

  8    dismiss or in the alternative for summary adjudication" are discouraged. These

  9    composite motions tend to blur the legitimate distinction[s] between the two

  10   motions, which have different purposes. Frequently, the composite motions

  11   introduce evidence that is extrinsic to the pleadings. On the one hand, such

  12   evidence is improper for consideration in a Fed. R. Civ. P. 12(b)(6) motion,

  13   while on the other hand, treatment of the motion as a Rule 56 motion frequently

  14   results in reasonable invocation of Rule 56(f) by the non-moving party.

  15
  16        Moreover, Rule 12(b)(6) motions are discouraged unless counsel has a good

  17   faith belief that such motion will likely result in dismissal, without leave to amend,

  18   of all or at least some of the claims under applicable law.

  19
  20        Motions for Summary Judgment or Partial Summary Judgment: No party

  21   may file more than one motion pursuant to Fed. R. Civ. P. 56 regardless of whether

  22   such motion is denominated as a motion for summary judgment or summary

  23   adjudication. Parties offering evidence in support of, or in opposition to, a Rule 56

  24   motion must cite to specific page and line numbers in depositions and paragraph

  25   //

  26   //




 Revised on December 22, 2017                  3
Case 2:20-cv-04550-VAP-AS Document 8 Filed 05/21/20 Page 4 of 13 Page ID #:64


  1    numbers in affidavits. Furthermore, such evidence must be authenticated properly.

  2    The Court directs the parties to become familiar with Orr v. Bank of America,

  3    NT & SA, 285 F.3d 764 (9th Cir. 2002). The moving party's brief shall also be

  4    accompanied by a statement of undisputed facts ("SUF").

  5
  6        The SUF shall be presented in a table format and include the following

  7    columns:

  8               a.       The first column shall contain the number of the fact alleged

  9                        to be undisputed. Only facts should be listed, not legal

  10                       arguments.

  11              b.       The second column shall contain a plain statement of the fact.

  12                       Facts shall not be compound. If, for instance, the required

  13                       response is that the fact is disputed in part, the fact is compound.

  14                       Further, neither legal arguments nor conclusions constitute facts.

  15              c.       The third column shall contain a citation to admissible evidence

  16                       the party believes supports the proffered fact.

  17   For example:

  18
  19    Pl.'s   Fact                                            Supporting Evidence
        SUF No.
  20    1.      Plaintiff was driving her car when she          Decl. of Plaintiff ¶ 2.
                went through the intersection.
  21
        2.      The light was green when Plaintiff              Decl. of Plaintiff ¶ 4.
  22            went through the intersection.
        3.      Plaintiff was driving at 35 miles per           Decl. of Plaintiff ¶ 7; Decl.
  23            hour when she traveled through the              of Plaintiff's Expert ¶ 14.
                intersection.
  24
        . . .      . . .                                        . . .
  25
  26




 Revised on December 22, 2017                   4
Case 2:20-cv-04550-VAP-AS Document 8 Filed 05/21/20 Page 5 of 13 Page ID #:65


  1          The party opposing the summary judgment motion shall include with its

  2    opposition a statement of genuine issues that includes the moving party's table; but

  3    the opposing party shall add a fourth column to the moving table identifying those

  4    facts that are in dispute, briefly explaining the dispute, and citing the evidence

  5    supporting the dispute. The opposing party shall not set forth legal objections in

  6    the statement of genuine issues.

  7
  8    For example:

  9
  10    Pl.'s   Fact                      Supporting Evidence Def.'s Response
        SUF No.
  11
        1.          Plaintiff was         Decl. of Plaintiff ¶ 2.   Undisputed
  12                driving her car
                    when she went
  13                through the
                    intersection.
  14
  15    2.          The light was         Decl. of Plaintiff ¶ 4.   Disputed. The light was
                    green when                                      red when Plaintiff
  16                Plaintiff went                                  traveled through the
                    through the                                     intersection. (Decl. of
  17                intersection.                                   Defendant ¶ 6.)

  18                Plaintiff was     Decl. of Plaintiff ¶ 7;       Disputed. Plaintiff was
        3.          driving at 35     Decl. of Plaintiff's          driving 52 miles per
  19                miles per hour    Expert ¶ 14.                  hour when she went
                    when she traveled                               through the intersection.
  20                through the                                     (Decl. of Defendant's
                    intersection.                                   Expert ¶ 9.)
  21
  22    . . .       . . .                 . . .                     . . .

  23
  24         If a party fails to dispute a fact properly by offering evidence that does not

  25   contradict the proffered fact, the Court will deem the fact undisputed for purposes

  26   of the motion. See Fed. R. Civ. P. 56(e)(2), L.R. 56-3.




 Revised on December 22, 2017                     5
Case 2:20-cv-04550-VAP-AS Document 8 Filed 05/21/20 Page 6 of 13 Page ID #:66


  1              If the party opposing the summary judgment motion wishes to include its own

  2    set of undisputed facts, it may include them in a second table at the end of its

  3    statement of genuine issues. The opposing party's undisputed facts shall be set forth

  4    in the same manner as the moving party's SUF.

  5
  6    For example:

  7
  8         Def.'s        Fact                                Supporting Evidence
            SUF No.
  9
            1.            The tires on Plaintiff's car had    Decl. of Mechanic ¶ 5.
  10                      only 1 millimeter of tread
                          remaining at the time of the
  11                      accident.
  12
            . . .         . . .                               . . .
  13
  14
  15             If either party fails to provide a pincite to the supporting evidence, the Court

  16   will deem the proffered fact (or dispute) unsupported. See generally Christian

  17   Legal Soc. v. Wu, 626 F.3d 483, 488 (9th Cir. 2010) ("Judges are not like pigs,

  18   hunting for truffles buried in briefs." (quoting Greenwood v. FAA, 28 F.3d

  19   971, 977 (9th Cir. 1994) (quoting United States v. Dunkel, 927 F.2d 955, 956

  20   (7th Cir. 1991) (per curiam)) (alteration omitted)))).

  21
  22             Additionally, parties shall file any legal objections to the other party's

  23   proffered evidence under separate cover.
  24   //
  25   //

  26   //




 Revised on December 22, 2017                        6
Case 2:20-cv-04550-VAP-AS Document 8 Filed 05/21/20 Page 7 of 13 Page ID #:67


  1         5.     Withdrawal or Non-Opposition of Motions:          In the event that

  2    the parties are able to resolve a pending motion, they must notify the Court

  3    approximately one week before the hearing date. Sanctions may issue for

  4    failure to comply with this requirement, or the broader requirement in Local

  5    Rule 7-16 that any party who intends either to withdraw a motion, to not oppose

  6    a motion, or to seek a continuance of the hearing date for a motion, must notify

  7    the court by noon on the Tuesday preceding the hearing date.

  8
  9         6.     Electronic filing.   As of January 1, 2008, the United States District

  10   Court for the Central District of California implemented mandatory electronic filing

  11   ("e-filing") of documents in all new and pending civil cases. Information about the

  12   Court's Electronic Case Filing system, is available on the Court's website at

  13   www.cacd.uscourts.gov/cmecf.

  14
  15        The "e-filing" of all documents required to be "e-filed" in this matter pursuant

  16   to General Order No. 10-07 and Local Rule 5-4 shall be completed by 4:00 p.m.

  17   on the date due. Any documents "e-filed" after 4:00 p.m. on the date due will be

  18   considered untimely. Any documents that fail to comply with Local Rule 5-4, and

  19   particularly Local Rule 5-4.3.1 may be rejected.

  20
  21        7.     Mandatory chambers copies.        The Court requires ONE mandatory

  22   chambers copy of ONLY the following filed documents:

  23               a.     Motions and related documents;

  24               b.     Ex parte applications and related documents;

  25        Such chambers copies shall be delivered to the "Courtesy Box," located outside

  26   of Clerk's Office at the First Street Court House, 350 West 1st Street, 4th Floor,




 Revised on December 22, 2017                  7
Case 2:20-cv-04550-VAP-AS Document 8 Filed 05/21/20 Page 8 of 13 Page ID #:68


  1    Los Angeles, California 90012, no later than 5:00 p.m. on the day following

  2    "e-filing."All chambers copies shall comply fully with the document formatting

  3    requirements of Local Rules 5-4, 11-3, and 11-4 including the "pre-punching,"

  4    "backing," and "tabbing" requirements of Local Rules 11-3.5, 11-4.1, and 11-5.3,

  5    respectively. If the filing party and their counsel fail to deliver a mandatory

  6    chambers copy in full compliance with this Order and Local Rule 11-3, the

  7    Court may, on its own motion, reschedule any related hearing, as well as

  8    imposing sanctions.

  9
  10        8.     Discovery.    All discovery matters have been referred to a United

  11   States Magistrate Judge (see initial designation following the case number) to hear

  12   all discovery disputes. The words "DISCOVERY MATTER" shall appear in the

  13   caption of all documents relating to discovery to insure proper routing. Counsel are

  14   directed to contact the Magistrate Judge Courtroom Deputy Clerk for the assigned

  15   Magistrate Judge to schedule matters for hearing.

  16
  17        The decision of the Magistrate Judge shall be final, subject to modification by

  18   the District Court only where it has been shown that the Magistrate Judge's order is

  19   clearly erroneous or contrary to law.

  20
  21        Any party may file and serve a motion for review and reconsideration before

  22   this court. The party seeking review must do so within ten (10) days of service upon

  23   the party of a written ruling or within ten (10) days of an oral ruling that the

  24   Magistrate Judge states will not be followed by a written ruling. The motion must

  25   specify which portions of the text are clearly erroneous or contrary to law and the

  26   claim must be supported by points and authorities. A copy of the moving papers




 Revised on December 22, 2017                   8
Case 2:20-cv-04550-VAP-AS Document 8 Filed 05/21/20 Page 9 of 13 Page ID #:69


  1    and responses shall be delivered to the Magistrate Judge's clerk for review upon

  2    the filing of the required documents.

  3
  4         9.     Ex Parte Applications.      Ex parte applications are considered on the

  5    papers and are not usually set for hearing. Counsel are advised that this Court

  6    allows ex parte applications solely for extraordinary relief -- sanctions may be

  7    imposed for misuse of ex parte applications. See In re Intermagnetics Am., Inc.,

  8    101 B.R. 191 (Bankr. C.D. Cal. 1989). Counsel also should become familiar with

  9    Mission Power Engineering Co. v. Continental Casualty Co., 883 F. Supp. 488

  10   (C.D. Cal. 1995), regarding ex parte applications.

  11
  12        Counsel's attention is directed to Local Rule 7-19. The moving party shall

  13   serve the opposing party by electronic mail or hand delivery and shall notify the

  14   opposing party that opposing papers must be filed not later than twenty-four hours

  15   following such electronic mail or hand service. The moving party's declaration in

  16   support of an ex parte application shall show compliance with Local Rule 7-19

  17   and this Order, failing to follow the Local Rules and this Order will result in the

  18   application being DENIED. If counsel does not intend to oppose an ex parte

  19   application, they must so inform the Courtroom Deputy Clerk, (213) 894-3480.

  20   As with all motion papers, counsel must deliver a conformed courtesy copy of

  21   the papers to the "Courtesy Box," located outside the First Street Court House

  22   Clerk's Office at 350 W. 1st Street, 4th Floor, Los Angeles, California 90012.

  23   Counsel will be notified by the Courtroom Deputy Clerk of the Court's ruling or

  24   of a hearing time and date should the Court determine that a hearing is necessary.

  25
  26        10.     Class Actions.    Notwithstanding Local Rule 23-3, the deadline for




 Revised on December 22, 2017                  9
Case 2:20-cv-04550-VAP-AS Document 8 Filed 05/21/20 Page 10 of 13 Page ID #:70


  1    the filing of a motion for class certification will be set during the Scheduling

  2    Conference and/or in a Scheduling Order. NO REQUEST FOR RELIEF FROM

  3    LOCAL RULE 23-3 IS NECESSARY.

  4
  5         11.     Stipulations.    Stipulations extending scheduling dates set by this

  6    Court are not effective unless approved by the Court. Counsel requesting a

  7    continuance must submit a stipulation, with a detailed declaration of the basis for

  8    the requested continuance or extension of time, and a proposed order. Continuances

  9    will be granted only upon a showing of good cause, focusing on the diligence of the

  10   party seeking the continuance and any prejudice that may result if the continuance

  11   is denied. Any continuances that are requested without an accompanying

  12   declaration will be rejected without notice to the parties. The Court sets firm trial

  13   dates and will not change them without a showing of good cause.

  14
  15        12.     Applications to File Under Seal.       Parties are reminded that court

  16   proceedings are presumptively public, and no document shall be filed under seal

  17   without request for a court order that is narrowly tailored to cover only the

  18   document, the particular portion of the document, or category of documents for

  19   which good cause exists for filing under seal. To that end, all documents to be filed

  20   under seal and all Applications for Leave to File Under Seal must be filed filed

  21   electronically using the Court's CM/ECF System, unless otherwise indicated by

  22   L.R. 79-5 or exempted from electronic filing pursuant to L.R. 5-4.2.

  23
  24        If the sole ground for the sealing order is that the opposing party (or non-party)

  25   has designated the document as confidential, the opposing party (or non-party) shall

  26   file a declaration establishing good cause for the sealing along with a proposed




  Revised on December 22, 2017                 10
Case 2:20-cv-04550-VAP-AS Document 8 Filed 05/21/20 Page 11 of 13 Page ID #:71


  1    order, or shall withdraw the designation. The declaration shall be filed within five

  2    days of service on the opposing party (or non-party) of the request for a sealing

  3    order. If the declaration is not filed as required, the Court may order that the

  4    document be filed in the public record.

  5
  6         Use of Sealed Documents in Motion Papers: The Court cautions parties

  7    that documents designated as confidential that are attached as exhibits to case-

  8    dispositive motions, or redacted portions of case-dispositive briefs that contain

  9    confidential information, must meet the high "compelling reasons" threshold. See

  10   Kamakana v. City of Honolulu, 447 F.3d 1172 (9th Cir. 2006). A good cause

  11   showing, without more, will not satisfy a compelling reasons test, but will only

  12   suffice to maintain the confidentiality of documents attached to non-dispositive

  13   motions. Documents designated as confidential in conjunction with case-

  14   dispositive motions or briefs that do not satisfy the compelling reasons test may

  15   accordingly be re-designated as public information upon proper request. See

  16   Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122 (9th Cir. 2003).

  17
  18        Use of Sealed or Confidential Documents at Trial: Notwithstanding any

  19   provision of a protective order to the contrary, any document, whether previously

  20   designated confidential or previously sealed, will be unsealed and will lose its

  21   confidential status if offered as an exhibit at trial, absent a showing of the "most

  22   compelling" reasons. See Manual for Complex Litigation § 21.432; Foltz, 331

  23   F.3d at 1135-36. Any party believing that a document, portions thereof, or

  24   witness testimony should remain confidential or sealed during trial must request

  25   in advance of trial that the court take extraordinary measures, such as closing

  26   the courtroom to the public or sealing the trial transcript, to protect the




  Revised on December 22, 2017                   11
Case 2:20-cv-04550-VAP-AS Document 8 Filed 05/21/20 Page 12 of 13 Page ID #:72


  1    confidentiality of that information. The request must be made in writing and

  2    filed no later than the date on which pretrial papers are due.

  3
  4         If previously sealed documents are ordered unsealed for use at trial, counsel

  5    for the party offering the document as evidence shall, within two business days of

  6    the conclusion of the trial, identify which entries on the docket represent the

  7    exhibits actually received. Counsel are required to cooperate with the deputy clerk

  8    in order to complete the unsealing process in cases involving voluminous sealed

  9    documents.

  10
  11        13.     Removed Actions.        Any answers filed in state court must be

  12   re-filed in this Court (separately) as a supplement to the petition. Any pending

  13   motions must be re-noticed in accordance with Local Rule 6-1.

  14
  15        14.     Communications with Chambers.            Counsel shall not attempt

  16   to contact the Court or its Chambers staff by telephone or by any other ex parte

  17   means. Counsel must list their facsimile transmission numbers along with their

  18   telephone numbers on their papers.

  19
  20        15.     Notice of this Order.     Counsel for plaintiff, or plaintiff, if

  21   appearing on his or her own behalf, shall immediately serve this Order on all

  22   parties, including any new parties to the action. If this case came to the Court

  23   by noticed removal, the removing defendant shall serve this Order on all other

  24   parties.

  25   //

  26   //




  Revised on December 22, 2017                 12
Case 2:20-cv-04550-VAP-AS Document 8 Filed 05/21/20 Page 13 of 13 Page ID #:73


  1          16.     Internet Site.    Counsel are directed to review the Central

  2     District's website for additional information. The address is

  3     "http://www.cacd.uscourts.gov".

  4
  5
         IT IS SO ORDERED.
  6
  7    DATED: May 21, 2020
  8                                        Virginia A. Phillips
                                           Chief United States District Judge
  9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26




  Revised on December 22, 2017                  13
